TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-20-00444-CV


                                   In re Rachel K. Vaughan


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              The petition for writ of mandamus and the motion for expedited temporary relief

are denied. See Tex. R. App. P. 52.8(a).



                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Chief Justice Rose, Justices Baker and Kelly

Filed: September 8, 2020